Exhibit 10.4

PROMISSORY NOTE

 

$45,000,000.00   April 8, 2014

FOR VALUE RECEIVED, 114-15 GUY BREWER BOULEVARD, LLC, a New York limited
liability company, 49-19 ROCKAWAY BEACH BOULEVARD, LLC, a New York limited
liability company, 612 WORTMAN AVENUE, LLC, a New York limited liability
company, and 23-85 87TH STREET, LLC, a New York limited liability company, each
having an address at c/o GTJ REIT, Inc., 60 Hempstead Avenue, Suite 718, West
Hempstead, New York 11552 (together with each other Person (as defined in the
Loan Agreement (as hereinafter defined)) who from time to time becomes a
borrower under the Loan Agreement, individually and collectively, jointly and
severally, “Maker”), promise to pay to the order of CAPITAL ONE, NATIONAL
ASSOCIATION, at its principal place of business at 280 Park Avenue, 23rd Floor,
New York, New York 10017 (together with its successors and assigns “Payee”), or
at such place as the holder hereof may from time to time designate in writing,
the principal sum of FORTY FIVE MILLION DOLLARS ($45,000,000.00), or so much
thereof as may be outstanding pursuant to the Loan Agreement (as hereinafter
defined), in lawful money of the United States of America, with interest on the
unpaid principal balance from time to time outstanding to be computed in the
manner, at the times and, subject to the provisions of Section 2.11 of the Loan
Agreement, at the interest rate provided in that certain Loan Agreement (as
amended, modified, restated, consolidated, replaced or supplemented from time to
time, the “Loan Agreement”) dated as of the date hereof between Maker and Payee.
Capitalized terms used but not defined herein shall have the respective meanings
given such terms in the Loan Agreement.

1. Payment Terms. Maker shall pay to Payee the monthly interest on the unpaid
Principal in the manner and at the times specified in Article 2 of the Loan
Agreement, which payments shall be applied in the order of priority set forth in
said Article 2. Maker shall also pay to Payee interest at the Default Rate, Late
Payment Charges, Letter of Credit Fees, the Unused Fee and all other amounts due
and payable as and when provided for in the Loan Agreement. The balance of the
Principal, together with all accrued and unpaid interest thereon, and all other
amounts payable to Payee hereunder, under the Loan Agreement and under the other
Loan Documents shall be due and payable on the Maturity Date.

2. Loan Documents. This Note is evidence of the loans made by Payee to Maker
pursuant to the terms and conditions of the Loan Agreement and is executed
pursuant to the terms and conditions of the Loan Agreement. This Note is secured
by and entitled to the benefits of, among other things, the Loan Documents.
Reference is made to the Loan Documents for a description of the nature and
extent of the security afforded thereby, the rights of the holder hereof in
respect of such security, the terms and conditions upon which this Note is
secured and the rights and duties of the holder of this Note. All of the
agreements, conditions, covenants, provisions and stipulations contained in the
Loan Documents to be kept and performed by Maker are by this reference hereby
made part of this Note to the same extent and with the same force and effect as
if they were fully set forth in this Note, and Maker covenants and agrees to
keep and perform the same, or cause the same to be kept and performed, in
accordance with their terms.

 

1



--------------------------------------------------------------------------------

3. Loan Acceleration; Prepayment. The Debt shall, without notice, become
immediately due and payable at the option of Payee upon the occurrence and
during the continuance of any Event of Default. This Note may not be prepaid
except as otherwise expressly provided in, and subject to the terms and
conditions of the Loan Agreement.

4. Revival. To the extent that Maker makes a payment or Payee receives any
payment or proceeds for Maker’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
the Bankruptcy Code or any other bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Maker hereunder intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by Payee.

5. Amendments. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Maker or Payee, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought. Whenever used, the singular number
shall include the plural, the plural the singular, and the words “Payee” and
“Maker” shall include their respective successors, assigns, heirs, executors and
administrators.

6. Waiver. Maker and all others who may become liable for the payment of all or
any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest, notice of nonpayment,
notice of intent to accelerate the maturity hereof and of acceleration except as
otherwise expressly provided in the Loan Documents. No release of any security
for the Debt or any person liable for payment of the Debt, no extension of time
for payment of this Note or any installment hereof, and no alteration, amendment
or waiver of any provision of the Loan Documents made by agreement between Payee
and any other person or party shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Maker, and any other
person or party who may become liable under the Loan Documents, for the payment
of all or any part of the Debt.

7. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.

8. Joint and Several. If more than one Person constitutes Maker, each Person
constituting Maker hereunder shall have joint and several liability for the
obligations of Maker hereunder.

9. Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA, WHICH LAWS OF THE UNITED STATES OF AMERICA SHALL, TO THE
EXTENT THE SAME PREEMPT SUCH STATE LAWS, GOVERN AND BE CONTROLLING.

 

2



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Promissory
Note under seal as of the date written above.

 

MAKER: 114-15 GUY BREWER BOULEVARD, LLC, a
New York limited liability company By:   GTJ Realty, LP, a Delaware limited
partnership, its sole member   By:   GTJ GP, LLC, a Maryland limited liability
company, its general partner     By:   GTJ REIT Inc., a Maryland corporation,
its manager       By:   LOGO [g710803ex10_4pg04a.jpg]        

 

        Name:   Paul Cooper         Title:   Chief Executive Officer

 

49-19 ROCKAWAY BEACH BOULEVARD, LLC, a New York limited liability company By:  
GTJ Realty, LP, a Delaware limited
partnership, its sole member   By:   GTJ GP, LLC, a Maryland limited liability
company, its general partner     By:   GTJ REIT Inc., a Maryland corporation,
its manager       By:   LOGO [g710803ex10_4pg04b.jpg]        

 

        Name:   Paul Cooper         Title:   Chief Executive Officer

 

[Signature Page to Promissory Note]



--------------------------------------------------------------------------------

612 WORTMAN AVENUE, LLC, a New York limited liability company By:   GTJ Realty,
LP, a Delaware limited
partnership, its sole member   By:   GTJ GP, LLC, a Maryland limited liability
company, its general partner     By:   GTJ REIT Inc., a Maryland corporation,
its manager       By:   LOGO [g710803ex10_4pg05a.jpg]        

 

        Name:   Paul Cooper         Title:   Chief Executive Officer

 

23-85 87TH STREET, LLC, a New York limited
liability company By:   GTJ Realty, LP, a Delaware limited
partnership, its sole member   By:   GTJ GP, LLC, a Maryland limited liability
company, its general partner     By:   GTJ REIT Inc., a Maryland corporation,
its manager       By:   LOGO [g710803ex10_4pg05b.jpg]        

 

        Name:   Paul Cooper         Title:   Chief Executive Officer

 

[Signature Page to Promissory Note, continued]